Title: Cash Accounts, December 1772
From: Washington, George
To: 



[December 1772]



Cash


Decr 5—
To Ditto [cash] recd for old Silver
£  0.16. 0


8—
To Ditto recd from Armisteads Estate pr Mr [Thomas] Montgomerie
250. 0. 0



To Ditto recd for my Bill on Robt Cary Esqr. & Co. drawn 20th Novr 1772 for £250. Exchange 25 prCt 62.10.
312.10. 0



To Ditto recd from Colo. Lewis Burwell by Mr James Hill
55.17. 0


21—
To Cash won at Cards
0.18. 0


23—
To Ditto receivd from Colo. Fairfax in full for his 1st 2d & 3d payment of the Land he is to have out of the Tract I bought from Charles West
90. 0. 0



Contra


4—
By Cash sent Mr [Thomas] Everard extra Fee to hasten the Patenting the Soldiers Land
5. 0. 0



By Ditto returnd Mr Jno. Carter
6. 0. 0



By Giles’s Expences to Wmsburg
0. 8. 0



By Cash paid Mr Chas West 1st paymt Land
200. 0. 0


5—
By 15 Bushls Oysters
0.15. 0



By Cash paid for a pr of Stone Buckles for Mrs Washington
3. 0. 0



By Ditto for a pair of Silvr ones for myself
0.16. 0



By Ditto Do yellow ones for M[illy] Posey
0. 8. 0



By a Watch Chain of Steel
0. 1. 6



By a pr of yellow Buckles for Miss Custis .10. Md Cy a pr of Neat Scissars Ditto .6.6 [Maryland currency]
0.13. 3



By engraving Letters on Mr Custis’s Guns
0. 3. 3


8—
By Cash paid Andw Robinson Nettg Seins
3.16. 3



By Ditto paid Mr Jno. Washington of Suffolk on Acct of Mr [Hector] Ross
20. 0. 0



By Ditto pd Marme Norfleet pr Gibson & Granb[ur]y
200. 0. 0


9—
By Ditto paid my Mother pr Colo. Lewis
10. 0. 0



By Ditto pd Mr [Thomas] Hodge for Mr Robt Adam
45.18. 6



By Servants
0. 2. 0


10—
By Charity
0.12. 0



By Cash pd Thos Davis besides 20/ the 20th Octr
1.13. 6


12—
By Ditto lost at Cards
0.12. 6


14—
By Charity
2. 5. 0



By William Roberts
23. 5. 0


16—
By Cash pd Mr Gutridge on Acct of Mr Custis
13.11. 6



By Ditto lent Mr Val[entin]e Crawford
8.12. 0



By Ditto paid Wm Boswell for 5½ Bls Wheat 5/
1. 7. 6


22—
By Ditto pd Mr Andw Wayles for Strg Beer
8. 0.10



By Ditto pd Doctr William Savage pr Mr [Hector] Ross for an Indented Servant Andw Judge
35. 0. 0




By Ditto pd Mr John Muir for self £10.14.9 Mr Custis 3.10.11
14. 5. 8


23—
By Ditto paid Chr[istophe]r Shade
8. 0. 0



By Charity
0. 6. 0



By Cash paid for Fish & Cranburys
1.10. 0



By Mr [Baldwin] Buckner in Exchange
0. 6. 0



By Copy of a Deed from Proprietors Offe
0. 3. 1



By Cash pd Mr Jno. Hite pr Abm Hite on Acct of Captn Wm Crawford in part of his Draft for £100
50. 0. 0


24—
By Cash paid Jonathan Palmer
10. 0. 0


28—
By Charity
3. 0. 0



By Cash lost at Cards
0. 8. 9


31—
By Ditto paid Lund Washington
80.16. 9




By Cash on hand, & car[rie]d to Acct for 1773
£425. 0.3


By a difficiency
4. 



 425.14.3


